Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
 
Claims 1-20 are pending. Claims 3-4, 6-9 and 20 are withdrawn from consideration as being drawn to nonelected invention and nonelected species. Claim 1 is currently amended. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5 and 10-19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709, whose English equivalent US 2011/0129510 will be used for citation purposes), hereinafter “Liebmann” in view of Rajaiah et al. (US 2002/0176827), hereinafter “Rajaiah.”
	Liebmann teaches active ingredient-containing fibrous sheetlike structures comprising a fibrous, polymeric, soluble and/or degradable active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, or a plurality of active ingredients, for example 2, 3, 4 or 5 active ingredients, from the same or different active ingredient classes or with the same or different mode of action, wherein the carrier is a composite polymer which comprises a mixture of two or more, for example 2, 3, 4 or 5, polymer components, wherein these at least two polymer components differ in at least one property like solubility in aqueous or nonaqueous solvents (see paragraphs [0054]-[0055], page 3). The term “fibrous sheetlike structure” comprises both individual polymer fibers and the combination of a multitude of such fibers, for example to give fiber nonwovens (see paragraph [0043], page 2). The active ingredient in the fibrous sheetlike structure may be integrated (embedded) into and/or absorbed onto the carrier (see paragraph [0065], page 3). The fibrous, active ingredient-containing carrier is obtainable by a spinning process (see paragraph [0066], page 3). More particularly, the fibrous, active ingredient-containing carrier is produced by an electrospinning process with an electrospinnable solution comprising, in each case in dissolved form, the at least one active ingredient and the mixture of at least two polymer components (see paragraph [0067], page 3).The fibrous sheetlike structure is selected from polymer fibers and polymer nonwovens (see paragraph [0082], page 4). In the fibrous sheetlike structures, the active ingredient is especially present in the fibers in molecular dispersion (i.e. the active ingredient molecules are present individually in the polymer matrix, i.e. are dissolved therein) or in nanoparticulate dispersion (i.e. the molecules are aggregated to particles (clusters) with dimensions in the range of a few nanometers) (see paragraph [0084], page 4). Liebmann also teaches active ingredient-containing formulations comprising a fibrous sheetlike structure as defined above in processed form (see paragraph [0085], page 4). One example of the formulation is a cosmetic (especially skin- and hair-cosmetic) formulation (see paragraph [0086], page 4). The fibrous sheetlike structure is prepared by spinning process (see claims 44-45).  The process for producing the fibrous sheetlike structure is as follows: (a) the at least one active ingredient is mixed together with the carrier polymer components in a combined liquid phase and (b) then the embedding of the active ingredient into a polymeric composite fiber is performed by means of spinning processes; and this involves mixing the at least one active ingredient and the polymer components in a solvent phase and spinning this mixture (see paragraphs [0088]-[0091], page 4). Useful solvents include firstly water, and also mixtures of water and water-miscible organic solvents like ethanol  (see paragraph [0114], page 5). In Example 1, Liebmann teaches that in order to produce composite fibers, polymer solutions were produced from a polymer and active agent in ethanol/water mixture (90:10)  and spun to fibers, i.e., the starting weights included 7.104 g ethanol, 0.998 g water, 0.486 g polymer and 0.0486 g active agent, wherein the total weight is 8.6366 g total polymer solution (see paragraphs [0322]-[0323], page 16).  In this example, the water content in the polymer solution prior to spinning to fibers is 0.998/8.6366 x 100 = 11.6 wt%, and the ethanol content in the polymer solution prior to spinning to fibers is 7.104/8.6366  x 100 = 82.3 wt%, and the total solvent is 11.6 wt% + 82.3 wt% = 93.9 wt% total solvents. The fibers in the fibrous sheetlike structures may consist of one, two, three or more phases (see paragraph [0118], page 5). In one embodiment, the fiber of the fibrous sheetlike structures consists of at least two phases (also reads on “layers”), in which case one phase consists of amorphous or semicrystalline or crystalline active ingredient, and the other phase constitutes an active ingredient-free polymer matrix (see paragraph [0121], page 5). The sheetlike structure is prepared to have a maximum thickness (e.g. protein films, protein fibers, protein nonwovens) (see paragraph [0314], page 15).  Liebmann also teaches the use of the active ingredient-containing fibrous sheetlike structure as defined above for production of an active ingredient-containing formulation, and more particularly for the use of an active ingredient-containing formulation for controlled release of an active ingredient present therein (see paragraph [0087], page 4; claim 43).  The active ingredients can be released from the formulations by desorption into suitable solvents, or by dissolution of the fibrous sheetlike structure by means of suitable solvents, and suitable solvents for the desorption are all solvents or solvent mixtures in which the active ingredient can be dissolved (see paragraph [0290], page 14), for example, water (see paragraph [0114], page 5). Liebmann, however, fails to specifically disclose: (1) a water-soluble nonwoven web comprising a plurality of water-soluble filaments and/or fibers produced from a filament-forming composition comprising from about 20% to about 80% by weight of the filament-forming composition of water, wherein the plurality of water-soluble filaments and/or fibers comprise a water-soluble  filament-forming material and two or more oral care active agents present in the water-soluble filament-forming material that are releasable from the plurality of water-soluble filaments and/or fibers, as recited in claim 1, like teeth whitening agent as recited in claim 16; (2) the average disintegration time or average dissolution time of the nonwoven web as recited in claims 11 and 12, respectively; (3) the thickness of the nonwoven web as recited in claim 14; and (4) the active agents comprising silica as recited in claim 17; or pigments, dyes, silica, and/or surfactant (lathering agent) as recited in claim 18. 
	Rajaiah, an analogous art, teaches a cosmetic active to the teeth or oral cavity (see abstract; paragraph [0008], page 1), like whitening agents, pigments, dyes (see paragraph [0009], silica as pigment or viscosity modifier (see paragraphs [0076] and [0078], page 8) and surfactants, commonly referred to as sudsing agents (i.e., lathering agents; see paragraph [0085], page 9).  
With respect to difference (1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the fibrous sheetlike structure or   fiber nonwovens of Liebmann to be water soluble because it comprises fibrous, polymeric and soluble active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, as disclosed in  paragraphs [0054], [0055]and [0084); and considering that Liebmann also teaches active ingredient-containing formulations comprising the fibrous sheetlike structure as disclosed in paragraph [0085], wherein one of which is a cosmetic formulation as disclosed in paragraph [0086],  it would also have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated, as some of the active agents,  cosmetic actives like whitening agent, pigments, dyes, silica and surfactants because Liebmann specifically desires active ingredient-containing formulations comprising the fibrous sheetlike structure like cosmetic formulations and Rajaiah teaches such cosmetic active agents for the teeth or oral cavity. 
With respect to the limitation “...the filaments produced from a filament-forming composition comprising from about 20% to about 80% by weight of the filament-forming composition of water,” considering that Liebmann teaches a process for producing the fibrous sheetlike structure which involves mixing the at least one active ingredient and the polymer component in a solvent phase which includes water or mixtures of water and organic solvent like ethanol, as discussed above, and wherein a 90:10 ethanol:water  totaling 93.9 wt% total solvent is shown in Example 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the filaments of Liebmann in a solvent phase which comprises water within those recited because even though Liebmann showed a 90:10 ethanol:water ratio in Example 1, a reference is not limited to the working examples {see In re Fracalossi, 215 USPQ 569 (CCPA 1982)}. Other weight ratio of ethanol:water may well be envisaged by a person of ordinary skill in the art, for example a 50:50 ratio inasmuch as Liebmann teaches that mixtures of water and solvent like ethanol can be used, hence, a 93.9 wt% total solvent like in Example 1, with a 50:50 ethanol:water would provide about 47 wt% ethanol and about 47 wt% water. 
With respect to difference (2), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the average disintegration time or average dissolution time of the nonwoven web of Liebmann to be within those recited because similar fibrous sheetlike structures comprising fibrous, polymeric, soluble active ingredient substrate and similar active ingredients have been utilized, hence would exhibit similar properties.
	With respect to difference (3), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the thickness of the nonwoven web of Liebmann to be within those recited because Liebmann teaches that the sheetlike structure is prepared to have a maximum thickness as disclosed in paragraph [0314], hence, while the thickness is undisclosed, modifying the optimum thickness through routine experimentation for best results is within the level of ordinary skill in the art.  
With respect to difference (4), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated pigments, dyes, silica, and/or surfactant as further active agents to the cosmetic formulation because these are the other suitable oral active cosmetic agents as taught by Rajaiah to provide their intended uses, i.e., as pigments, viscosity modifier or as sudsing agent. 

Response to Arguments
Applicant's arguments filed on October 13, 2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1-2, 5 and 10-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann in view of Rajaiah, Applicant argues that Liebmann in view of Rajaiah fails to teach each and every element of claim 1, the independent claim, as amended because Liebmann in view of Rajaiah fails to teach a water-soluble nonwoven web comprising a plurality of water-soluble filaments and/or fibers produced from a filament-forming composition comprising from about 20% to about 80% by weight of the filament-forming composition of water.  Applicant argues that Liebmann teaches very low water-containing compositions as shown for example in Example 1 of Liebmann.  
The Examiner respectfully disagrees with the above arguments because, as discussed above, with respect to the limitation “...the filaments produced from a filament-forming composition comprising from about 20% to about 80% by weight of the filament-forming composition of water,” considering that Liebmann teaches a process for producing the fibrous sheetlike structure which involves mixing the at least one active ingredient and the polymer component in a solvent phase which includes water or mixtures of water and organic solvent like ethanol, as discussed above, and wherein a 90:10 ethanol:water  totaling 93.9 wt% total solvent is shown in Example 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the filaments of Liebmann in a solvent phase which comprises water within those recited because even though Liebmann showed a 90:10 ethanol:water ratio in Example 1, a reference is not limited to the working examples {see In re Fracalossi, 215 USPQ 569 (CCPA 1982)}. Other weight ratio of ethanol:water may well be envisaged by a person of ordinary skill in the art, for example a 50:50 ratio inasmuch as Liebmann teaches that mixtures of water and solvent like ethanol can be used, hence, a 93.9 wt% total solvent like in Example 1, with a 50:50 ethanol:water would provide about 47 wt% ethanol and about 47 wt% water. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                         /LORNA M DOUYON/                                                                         Primary Examiner, Art Unit 1761